JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed December 5, 2011, be affirmed. Appellant has not shown that the district court abused its discretion in denying him relief from judgment under Federal Rule of Civil Procedure 60(b). See Marino v. DEA, 685 F.3d 1076, 1080 (D.C.Cir.2012) (district court’s denial of a Rule 60(b) motion is reviewed for abuse of discretion).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.